Citation Nr: 1047357	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-32 316	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from 
May 1967 to March 1970.  He also had additional service in the 
reserves from November 1977 to November 1980, including inactive 
duty training (INACDUTRA) and active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

In September 2009, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned Veterans 
Law Judge of the Board - also commonly referred to as a Travel 
Board hearing.

In March 2010, the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) for additional development and 
consideration.  In September 2010, the AMC issued a supplemental 
statement of the case (SSOC) continuing to deny the claims and 
returned the file to the Board for further appellate review.


FINDINGS OF FACT

1.  According to the results of the October 2006 VA compensation 
examination (performed under contract by QTC Medical Services), 
the Veteran had Level I hearing loss in each ear, meaning 
bilaterally.

2.  The results of his more recent April 2010 VA compensation 
examination continue to show he has Level I hearing loss, 
bilaterally.

3.  The Veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for the 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.85, 4.86 (2010).

2.  The criteria also are not met for a rating higher than 50 
percent for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
underlying merits, providing relevant VA case law, regulations 
and statutory provisions, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  



These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  The Supreme Court rejected the notion that all VA 
notice errors are presumptively prejudicial.  Moreover, the 
Supreme Court indicated the Veteran, as the pleading party, not 
VA, has the burden of showing how a VCAA notice error (in timing 
or content) is prejudicial.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.

The Veterans Court further held in Vazquez that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009) the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding.  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran specific."  
Similarly, "while a Veteran's 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez requires the VA 
to notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 2009 
WL 2835434, at 10.

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 
2006, prior to initially adjudicating his claims in December 
2006, so in the preferred sequence.  The letter informed him of 
the evidence required to substantiate these claims and of his and 
VA's respective responsibilities in obtaining this supporting 
evidence.  The letter also complied with Dingess by discussing 
the disability rating and downstream effective date elements of 
the claims.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs) and VA treatment records and 
arranged for VA compensation examinations in October 2006 and 
more recently in April 2010 to assess and reassess the severity 
of his bilateral hearing loss and PTSD.  Since there is 
sufficient evidence, now of record, to fairly decide these claims 
insofar as determining the severity of these conditions, another 
examination is not needed.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

And because of obtaining the additional information needed to 
properly rate these disabilities, the Board is also satisfied 
there was substantial compliance with its March 2010 remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, VA has 
provided all assistance required by the VCAA and appellate review 
may proceed without prejudicing the Veteran.  

II.  Governing Statutes, Regulations and Cases Concerning 
Increased-Rating Claims

The Veteran is not appealing his initial ratings assigned for his 
bilateral hearing loss and PTSD in a previous decision, so the 
present level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, that said, the Court 
has held that in determining the present level of disability for 
any increased-evaluation claim, the Board must consider whether 
to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings demonstrating distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased-rating claim is from one year before 
the claim for a higher rating was filed until VA makes a final 
decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic Codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2010).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

A.  Entitlement to a Compensable Disability Rating for Bilateral 
Hearing Loss

The Veteran's bilateral hearing loss is currently, and always has 
been, evaluated as noncompensable (i.e., 0-percent disabling), 
effectively since October 16, 1985, the date of receipt of his 
initial claim for service connection, initially considered as 
just hearing loss in his left ear, so unilateral.  The hearing 
loss in his right ear also since has been service connected, 
though the rating for his now bilateral (meaning both right and 
left ear) disability remained unchanged.  He believes, however, 
that he is entitled to a higher rating because of its greater 
severity.



In determining the severity of his hearing loss, it is important 
for the Veteran to understand that the assignment of disability 
ratings for hearing impairment are derived by a purely 
mechanical, i.e., nondiscretionary application of the rating 
schedule to the numeric designations based on the examination 
results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral hearing loss range from noncompensable 
(i.e., 0 percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech discrimination 
test (Maryland CNC) and the average hearing threshold, as 
measured by puretone audiometric tests at the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I, 
for essentially normal hearing acuity, through level XI for 
profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poor hearing.  The 
percentage evaluation is located at the point where the rows and 
column intersect.  38 C.F.R. § 4.85(e).



VA regulations also provide that, in cases of exceptional 
patterns of hearing impairment, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 and 
4,000 Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide 
that, when the puretone threshold is 30 decibels or less at 
1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or VIa, whichever results 
in the higher numeral.  That numeral will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that VA had revised its hearing examination worksheets to 
include the effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 
C.F.R. § 4.10.  The Court also held that audiometric testing in 
sound-controlled rooms like those provided during VA compensation 
examinations are adequate testing grounds for rating purposes.  
The Court noted, as well, that, even if an audiologist's 
description of the functional effects of the Veteran's hearing 
disability was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  Id.

In this case, the Veteran has not offered any expert audiological 
medical evidence suggesting an audiometry test conducted in a 
sound-controlled room or environment produces inaccurate, 
misleading, or clinically unacceptable test results.  Nor has he 
offered any expert medical evidence demonstrating that an 
alternative testing method exists and that such method is in use 
by the general medical community.



In response to his May 2006 claim for a compensable rating for 
his bilateral hearing loss, the RO scheduled the Veteran for a VA 
audiology evaluation in October 2006 (which was performed under 
contract by QTC Medical Services).  His puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
50
LEFT
5
10
15
45
75

The average puretone threshold was 27.5 decibels in the right ear 
and 36.25 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent for both the right and 
left ears.

Applying the results of that October 2006 examination to Table VI 
yields values of Level I for each ear, right and left.  Applying 
these values to Table VII indicates his bilateral hearing loss at 
that time was noncompensable, i.e., 0 percent disabling.

Since that October 2006 audiological examination, the Veteran has 
submitted VA outpatient treatment records dated from April 2006 
to June 2007, from October 2007 to April 2008, and from October 
2008 to March 2009.  However, these other records do not contain 
any audiometric readings concerning the extent or severity of his 
hearing loss.  

During his September 2009 hearing before the Board, the Veteran 
maintained his hearing loss was "much worse" since that October 
2006 audiological examination.  And as proof of this, he alleged 
that he often has to ask people to repeat themselves or speak 
louder.  Additionally, statements provided by his sister, brother 
and nephew affirm he asks them to repeat themselves because he 
cannot hear them.  The quantitative measure of his hearing loss, 
however, and the rating that resultantly must be assigned, is 
determined instead by the objective results of his audiometric 
evaluations.

To this end, the Board remanded this claim in March 2010 to have 
him reexamined to reassess the severity of his bilateral hearing 
loss.  He had this requested additional VA compensation 
examination in April 2010.  His puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
45
70
LEFT
25
25
25
50
75

The average puretone threshold was 41.25 decibels in the right 
ear and 43.75 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent for the right 
ear, and 94 percent for the left ear.

Applying the results of even this more recent April 2010 
examination to Tables VI and VII indicate his hearing loss is 
still at Level I for each ear, so is still 0-percent disabling.  

Moreover, the Veteran does not have the type of exceptional 
hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b), 
so this regulation does not apply.

The Board also cannot stage his rating because his bilateral 
hearing loss has never been more than 0-percent disabling at any 
time since May 2005 (one year prior to filing his claim at issue 
for a higher rating).  See Harper v. Brown, 10 Vet. App. 125, 126 
(1997) (discussing the three possible effective dates that may be 
assigned for a higher disability rating depending on the facts of 
the case:  (1) if an increase in disability occurs after the 
claim is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) 
if an increase in disability precedes the claim by a year or 
less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an 
increase in disability precedes the claim by more than a year, 
the date that the claim is received (date of claim) (38 C.F.R. § 
3.400(o)(2)).

The preponderance of the evidence, therefore, is against the 
Veteran's claim for a compensable rating for his bilateral 
hearing loss, so the "benefit-of-the-doubt" rule is inapplicable, 
and the Board must deny his claim.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

II.  Entitlement to a Rating Higher than 50 percent for PTSD

The Veteran initially received a noncompensable rating for his 
PTSD in a May 1994 RO decision granting service connection, 
retroactively effective from October 16, 1985, the date of 
receipt of this claim.  The RO increased this rating to 30 
percent, effective from April 9, 1998, in a November 1998 rating 
decision.  And in November 2004, the RO again increased the 
rating - this time to 50 percent as of May 24, 2004.

The Veteran again filed for an increased rating May 2006, but the 
RO confirmed and continued this 50 percent rating in the December 
2006 decision at issue in this appeal.  And for reasons and bases 
that will be discussed, the Board finds this is the appropriate 
rating for this condition, so it will remain in effect.  
38 C.F.R. § 4.7.

Mental disorders are evaluated under a general rating formula 
found at 38 C.F.R. § 4.130.  The fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) provides guidance for the nomenclature 
employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).



The Veteran's existing 50 percent rating for his psychiatric 
disorder is under Diagnostic Code 9411, for PTSD.  38 C.F.R. 
§ 4.130.  As provided by the VA Schedule for Rating Disabilities, 
a 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

The next higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
of names of close relatives, own occupation or own name.  Id.



The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  But use of such terminology 
permits consideration of items listed as well as other symptoms 
and contemplates the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002); see also 38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether the Veteran has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board also has considered various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned.  A GAF score is a scaled 
rating reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DSM-IV at 32).  An examiner's classification of the level 
of psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  See 
generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 31-40 indicates "some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood, (e.g., depressed man avoids friends, neglects family, and 
is unable to work)."

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  Id.  

Here, the evidence of record does not support assigning a rating 
higher than 50 percent for the Veteran's PTSD based on the 
symptoms he is evidencing and has shown in the recent past.  
38 C.F.R. § 4.7.  In making this determination, the Board has 
reviewed his VA outpatient treatment records from April 2006 to 
June 2007, October 2007 to April 2008, and October 2008 to March 
2009.  The Board also has considered the reports of his VA 
psychiatric examinations for compensation purposes in October 
2006 and April 2010, and well as the testimony he provided during 
his September 2009 Travel Board hearing.

The report of the October 2006 VA mental status evaluation notes 
the Veteran's treatment history and that he was continuing with 
his therapy for his PTSD.  He denied experiencing any delusions, 
hallucinations, morbid mood changes, suicidal ideations or having 
any indications of a psychosis.  The examiner also noted the 
Veteran had worked a full-time job for the past two to three 
years.  The symptoms he described included nightmares, intrusive 
thoughts, paranoid ideations that he is in danger, feelings of 
depression, and getting startled by loud noises.  



During the objective clinical portion of that evaluation, the 
examiner specifically observed the Veteran was pleasant, friendly 
and cooperative, with good eye contact throughout the 
examination.  His thoughts were relevant and he did not suffer 
from delusions, psychotic content or suicidal and homicidal 
ideation.  He also denied auditory or visual hallucinations.  
Further, his affect was normal, and his speech was of a normal 
rate and tone.  As well, he did not exhibit any problems with 
short-term memory, long-term memory or concentration.  

The examiner determined the Veteran's PTSD symptoms appeared to 
be relatively static, but perhaps had worsened over the past 
year.  The examiner assigned a GAF score of 60 - which, 
according to the DSM-IV, is indicative of moderate symptoms based 
on the Veteran's moderate difficulty in social and occupational 
settings.  The examiner further indicated the Veteran's prognosis 
was fair.  

Also on file for consideration are records dated from April 2006 
to June 2007, October 2007 to April 2008, and October 2008 to 
March 2009 from the VA Medical Center (VAMC) in Los Angeles, 
California, where the Veteran receives his outpatient treatment 
for his PTSD.  These treatment records indicate his ongoing 
diagnosis of PTSD and continued use of medication in an attempt 
to control this disorder.  These VA treatment records include his 
mention of nightmares and panic attacks, but do not also indicate 
he has either homicidal or suicidal ideations.  His therapists 
did not assign GAF scores.  

The most recent VA compensation examination was in April 2010, 
and the examiner reviewed the Veteran's claims file and medical 
records for the pertinent history.  The Veteran is still on 
medication and receiving treatment for his PTSD.  He reported 
nightmares almost every night and that he feels "panicky and 
always on guard."  He also said he has only a few friends and 
little contact with his family.  He added that his insomnia and 
flashbacks are triggered by helicopters and loud noises.



During the objective clinical portion of the evaluation, the 
examiner observed the Veteran was clean, neatly groomed, and with 
unremarkable speech and a cooperative and friendly manner.  His 
affect was appropriate, but his mood was anxious and depressed.  
He also had good personal hygiene.  He denied obsessive rituals, 
hallucinations and homicidal thoughts.  He did, however, admit to 
suicidal ideations (thoughts), but explained that he has never 
actually attempted to harm himself.  The symptoms he exhibited of 
PTSD included panic attacks three to four times a week, 
persistent avoidance, hypervigilance, difficulty falling and 
staying asleep, exaggerated startle response and difficulty 
concentrating.  

This examiner determined the Veteran has slight-to-moderate 
occupational and social impairment as a result of his PTSD.  This 
examiner also indicated the Veteran's prognosis is guarded and 
that he does not follow instructions as to taking his medication 
daily.  His GAF score was 60, which, again, according to the 
DSM-IV, indicates he has moderate symptoms or moderate difficulty 
in social or occupational functioning.  It was reiterated that he 
has been employed with the same employer for more than 20 years, 
only missing one week of work in the 
12-month period immediately preceding that April 2010 
examination.  

In his September 2009 hearing testimony, the Veteran stated that 
he has no social life.  He also suffers from fear and panic, 
speech impediments, and flashbacks triggered by helicopters.  He 
also reiterated that he has thoughts about suicide, but has never 
actually attempted it.  

When considering this evidence in the aggregate, including the 
GAF scores of 60 that were assigned at the conclusion of the 
October 2006 and April 2010 VA mental status examinations, the 
Veteran's PTSD is most appropriately rated at the 50-percent 
level.  Summarily speaking, the October 2006 and April 2010 
GAF scores of 60 indicate he has moderate social and occupational 
impairment, rather than, say, in comparison, serious/severe or 
totally incapacitating impairment.  38 C.F.R. §§ 4.3, 4.7.



This is not to say he does not experience significant or 
noteworthy symptoms as a result of his PTSD, just that his 
existing 50 percent rating contemplates these symptoms - 
including the panic attacks of the frequency and severity he 
described during his September 2009 hearing and April 2010 VA 
examination.  This rating also takes into account that he has 
difficulty in establishing meaningful social relationships, as he 
testified to and described to the examiners.  

The Veteran's PTSD does not warrant a higher 70 percent rating, 
much less an even higher 100 percent rating, because he does not 
have occupational and social impairment with deficiencies in most 
areas.  Although he testified during his September 2009 Travel 
Board hearing and reiterated during his April 2010 VA examination 
that he has thought about suicide, he also readily acknowledged 
that he has never actually attempted it, so no active intent, and 
does not for that matter have any plans to harm himself, either 
now or in the future.  There also are no credible indications of 
obsessional rituals interfering with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-continuous 
panic or depression (as opposed to just occasional) affecting the 
ability to function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability with 
periods of violence, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances (including work or a work-like setting), and 
inability to establish and maintain effective relationships (as 
opposed to merely perhaps having some difficulty in doing this).  
To the contrary, overall, the examiners found his thought 
processes were intact, and that he had no delusions, 
hallucinations, disorientation, or inability to perform the 
activities of daily living.  In fact, he has been continuously 
employed throughout the course of his appeal and indeed for the 
past 20 years with the same employer.  So, overall, his PTSD does 
not rise to the level of social and occupational impairment 
required of these higher ratings.

Accordingly, the Board finds that the medical and lay evidence 
does not support a rating higher than 50 percent for the 
Veteran's PTSD.  38 C.F.R. § 4.130, DC 9411.  Since his condition 
has never been more than 50-percent disabling since one year 
prior to filing his current claim for a higher rating, there is 
no basis to "stage" this rating under Hart.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
bilateral hearing loss and PTSD have markedly interfered with his 
ability to work, meaning above and beyond that contemplated by 
his currently assigned schedular ratings.  See 38 C.F.R. § 4.1, 
indicating that, generally, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  The Veteran indicated to the VA compensation 
examiner that he only had missed about a week of work over the 
course of the preceding 12 months (so past year).  And in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired.

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for these 
disabilities by the regular rating schedule.  His evaluation and 
treatment has been primarily - if not exclusively, 
on an outpatient basis, not as an inpatient, much less frequent 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).




ORDER

The claim for a compensable disability rating for bilateral 
hearing loss is denied.

The claim for a disability rating higher than 50 percent for PTSD 
also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


